DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Upon further review of the instant specification the following errors should be addressed by applicant in response to this Office action:	1) page 5, line 16, --is—should be inserted before “a multiple”; 2) page 8, line 10 is incomplete in light of the inclusion of the parenthetical statement, “[insert form broad claim]”; 3) page 10, line 17, “expected the using” should be replaced by --expected that using--; 4) page 11, line 1, “alone” should be changed to --along--; 5) page 13, line 18, “preferable” should be changed to --preferably--; 6) page 14, line 1, “water is a pond” should be replaced by --water in a pond--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, “saud two pairs of tubes” should apparently be changed to --said two pairs of mixer tubes-- for clarity of the claim.
Claim 3 as currently recited contradicts claim 2, since the claim would allow for only two outlets on a mixer tube (each outlet spaced at least 6”, but less than 12” from every other outlet in the same tube).  Applicant should insert --adjacent-- after “every other” on line 2 of the claim, which would obviate this rejection.
Claim 11 is unclear, since it is not understood how a “pair” of mixer tubes can have “an inner side” or “an outer side”.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dartez ‘333 taken together with Thomas.
Dartez ‘333 (Figs. 1 and 2; col. 4, lines 24-30) substantially discloses applicant’s invention as recited by instant claims 1, 2, 4, 6, 9, and 11, except for the course bubble diffuser tubing, which corresponds to applicant’s mixer tubes having air outlets of approximately ¼” in diameter and the pairs of mixer tubes being rectangular in cross-section and having mutually opposed air outlets, numbering 6-10 air outlets per mixer tube.  It is noted that Dartez ‘333 (col. 4, lines 24-30) specifically teaches that the inner bubbling grid (24) produces course bubbles, which tend to generate greater water flow through the aerator, while the outer bubbling grid (26), which is positioned outside and forward of the course bubble mixer, produces fine bubbles, which tend to better dissolve into the water.  Therefore, Dartez ‘333 clearly recognizes that course bubbles provide increased water flow velocity and volume through the device, while fine bubbles provide for better aeration characteristics.
Applicant should note that as currently stated, independent claim 1, requires “each of the first and second tubes having a plurality of air outlets, wherein the air outlets on the first tube are mutually opposed to the air outlets on the second tube”, which does not preclude the tubes from having outlets on all sides of the tubes, and only requires that some of the outlets on one of the tubes faces or opposes some of the outlets on the other of the tubes.  Also, “mutually opposed” is not considered to be so specific as to require the “opposed” outlets to be in precise alignment with one another, only that they face in opposite directions, generally toward or away from one another.  In other words, outlets on outwardly facing sides (sides that face away from one another), that are in about the same location along the length of the tubes would be “mutually opposed”.  As such, applicant may wish to further define the tubes in a “pair” as being immediately adjacent to one another, and to have outlets “only” on sides that face one another.
Thomas (Fig. 4A; col. 7, lines 35-39; col. 11, lines 40-58) discloses course bubble forming diffuser tubes having spaced apart horizontally extending air outlet holes having diameters of approximately ¼” (Thomas discloses hole sizes of about 5 mm, which equals just under ¼”).  Thomas also discloses that each mixer tube has a plurality of mutually opposed air outlets, i.e., tubes with laterally extending holes on both sides of the tube, as well as, the plurality of air outlets of adjacent diffuser tubes being mutually opposed.  See the cited reference figures.  It is noted that “mutually opposed” is generally accepted as meaning “in opposite directions”, and does not carry a specific requirement of “precise coaxial alignment” in opposite directions.  Thomas (col. 11, lines 56-58; claim 9 of Thomas) also disclose that there may be approximately 6-10 air outlets per mixer tube.  Lastly, while shape is an obvious parameter to a skilled artisan, Thomas clearly teaches mixer tubes (41) having a rectangular cross-section.  It would have been obvious for an artisan at the time of the filing of the application, to modify the course bubble producing diffuser tubes of Dartez ‘333 to be rectangular in cross-section, to have a relatively small number (6-10) of air outlets within each diffuser tube, the outlets being about ¼” in diameter, and the air outlets of “each mixer tube”, as recited by independent claim 1, or “adjacent tubes”, as apparently required by new dependent claim 11, to be mutually opposed to one another, in view of Thomas, since such would produce a substantial amount of turbulent mixing within the water being aerated, thus increasing the ability of the device to dissolve more oxygen in the water per unit of oxygen injected by the device.
7.	Claims 1, 4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dartez ‘333 taken together with Laurie et al.
Dartez ‘333 (Figs. 1 and 2) substantially discloses applicant’s invention as recited by instant claims 1, 4, 6, and 11, except for the course bubble diffuser tubing, which corresponds to applicant’s mixer tubes having air outlets of approximately ¼” in diameter and the pairs of mixer tubes having mutually opposed air outlets.  It is noted that Dartez ‘333 (col. 4, lines 24-30) specifically teaches that the inner bubbling grid (24) produces course bubbles, which tend to generate greater water flow through the aerator, while the outer bubbling grid (26), which is positioned outside and forward of the course bubble mixer, produces fine bubbles, which tend to better dissolve into the water.  Therefore, Dartez ‘333 clearly recognizes that course bubbles provide increased water flow velocity and volume through the device, while fine bubbles provide for better aeration characteristics.
Applicant should note that as currently stated, independent claim 1, requires “each of the first and second tubes having a plurality of air outlets, wherein the air outlets on the first tube are mutually opposed to the air outlets on the second tube”, which does not preclude the tubes from having outlets on all sides of the tubes, and only requires that some of the outlets on one of the tubes faces or opposes some of the outlets on the other of the tubes.  Also, “mutually opposed” is not considered to be so specific as to require the “opposed” outlets to be in precise alignment with one another, only that they face in opposite directions, generally toward or away from one another.  In other words, outlets on outwardly facing sides (sides that face away from one another), that are in about the same location along the length of the tubes would be “mutually opposed”.  As such, applicant may wish to further define the tubes in a “pair” as being immediately adjacent to one another, and to have outlets “only” on sides that face one another.
Laurie et al (Figs. 3 and 4; col. 2, lines 9-11, 51-68) disclose course bubble forming diffuser tubes having spaced apart horizontally extending air outlet holes having diameters of approximately ¼” (Laurie et al teaches a range of 2-8 mm holes, which equals just more than 1/16” up to about 5/16”).  The secondary reference discloses that the air outlets of adjacent diffuser tubes are mutually opposed.  See the cited reference figures and col. 2, lines 63-64).  Laurie et al also disclose that each mixer tube has a plurality of mutually opposed air outlets, i.e., tubes with laterally extending holes on both sides of the tube, as well as, the plurality of air outlets of adjacent diffuser tubes being mutually opposed.  See the cited reference figures.  It is noted that “mutually opposed” is generally accepted as meaning “in opposite directions”, and does not carry a specific requirement of “precise coaxial alignment” in opposite directions.  It would have been obvious for an artisan at the time of the filing of the application, to modify the course bubble producing diffuser tubes of Dartez ‘333 to have air outlets within each diffuser tube being about ¼” in diameter, and the air outlets of “each mixer tube”, as recited by independent claim 1, or in “adjacent tubes”, as apparently recited by new dependent claim 11, to be mutually opposed to one another, in view of Laurie et al, since such would produce a substantial amount of turbulent mixing within the water being aerated, thus increasing the ability of the device to dissolve more oxygen in the water per unit of oxygen injected by the device.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over either of the reference combinations as applied to claim 1 above, and further in view of Al-Anzi.
The reference combinations as applied to claim 1 in paragraphs 6 or 7 above substantially disclose applicant’s invention as recited by instant claim 7, except for the solar panel being provided to power the device.
	Al-Anzi (Figs. 1 and 2; paragraphs [0020] and [0023]) disclose a pond aeration apparatus including solar panel means (38) being utilized to power the device.  It would have been obvious for an artisan at the time of the filing of the application, to provide the aeration apparatus as suggested by either reference combination as applied to claim 1 in either of paragraphs 6 or 7 above, with solar panel means, in view of Al-Anzi, since such would allow the use of the device in remote regions that do not have other adequate power sources to operate the aerator.
Allowable Subject Matter
9.	Claims 3, 5, 8, and 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant should note that instant claim 3 would benefit in clarity by the insertion of the term “adjacent” before “air outlet” on line 2 of the claim, since as currently recited the claim would only support the inclusion of no more than two air outlets within a given mixer tube, since the phrase, “but less than 12” from every other air outlet in the same mixer tube” would preclude a third air outlet that would be at least 6” away from other air outlets.  If left as is, claim 3, as interpreted above would be in direct conflict with the scope of claim 2, from which it depends.
Response to Arguments
10.	Applicant's arguments filed September 18, 2022 have been fully considered but they are not persuasive. Applicant spends much of his remarks attempting to require the instant claims to be limited to holes on only a single side of the tubes based upon the “mutually opposed” language.  The claims are not so limited.  Nowhere in the claims are there any limitations directed to holes only being provided on a single side of a given tube.  Stating that a tube has holes on a side opposed to holes on a side of another tube does not limit either of the tubes to having holes on a single side.  Further, with regard to the “mutually opposed” language, such has been discussed extensively within the rejection statements above.  Both Laurie and Thomas teach holes on both sides of their respective tubes in the cited locations of the references.  As such, the holes in one tube that face the holes in an adjacent are “mutually opposed”.  Further, with regard to the tubes of Dartez ‘333, the tubes thereof have holes on all sides of the tubes and therefore adjacent tubes must have mutually opposed holes.  
Applicant should consider modifying the instant claims to include some of the language from one of the several claims that has been noted allowable, since the references clearly teach mutually opposed holes on adjacent or paired tubes.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-30-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776